Title: To Thomas Jefferson from Seth Hunt, 15 April 1803
From: Hunt, Seth
To: Jefferson, Thomas


          
            Sir,
            Keene April 15th. 1803
          
          It has been suggested to me that a Minister Plenipotentiary, is shortly to be appointed to succeed Mr King at the Court of St. James, should that appointment take place and a Secritary to the Embassy be required, I request the favour of beeing considered as a Candidate & should feel myself highly distinguished in beeing selected by the Executive for that sittuation—should I be found upon enquiry, to possess the requisite quallifications—For a particular Knowledge of my Character I beg leave to refer the President to my friends (at the seat of Govt) the Secty. at War, the Atty. Genl and the Post Master Genl—to all of whom I have this day written soliciting their interest with the President in obtaining for me the only place, in the gift of the administration for which I have at present the least desire—In making my present application, I feel myself peculiarly sittuated—I am a young man, without the popularity of a name—I stand politically alone, unaided by the influence of a long list of relatives & unsupported except it should be, by the interest of a few Political friends—My family Connections in Massachusetts & New Hampshire are numerous, respectable & influential—upon their friendship & support in the ordinary concerns of life, I can ever most confidently rely, but in my political relations, they are lost to me—they are as tho they did not exist, for they were the friends of the last administration and they are the opponents of the present—but permit me Sir, to hope that this circumstance, will opperate as no objection in the mind of the President, to the granting of my request.—My claims to Executive Patronage, rest solely upon my own merit (if I have any) they are founded in an ardent attachment to the Present Administration and in an early, faithfull and undeviating adhereance to Republican principles and Measures; in the worst of times and in opposition to the opinions and wishes of every relation—and I flatter myself that they will be found sufficient, to justify the President in granting my prayer—With the highest Esteem & veneration for the Presidents private & publick Character and a sincere and ardent devotion to the Goverment under his wise & happy administration—
          I remain most Respectfully The Presidents very obt Servt
          
            Seth Hunt
          
        